*245Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donell J. Blount, Sr., appeals the district court’s order granting summary judgment to the defendants on his claim of violations of the Eighth Amendment, pursuant to 42 U.S.C. § 1983 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Blount v. Neece, No. 7:11-cv-00362-GEC-RSB, 2012 WL 3562772 (W.D.Va. Aug. 17, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.